Exhibit 10.5.1

 

November 12, 2020

 

Ladies and Gentlemen:

 

Better World Acquisition Corp. (“Corporation”), a blank check company formed for
the purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act of
1933, as amended (“Securities Act”), in connection with its initial public
offering (“IPO”). The Corporation currently anticipates selling units (“Units”)
in the IPO, each comprised of one share of common stock, par value $0.0001 per
share, of the Corporation (“Common Stock”) and one warrant (“Warrant”), each
Warrant to purchase one share of Common Stock.

 

The undersigned hereby commits to purchase an aggregate of 3,975,000 Warrants
(the “Initial Warrants”) at $1.00 per Warrant for an aggregate purchase price of
$3,975,000 (the “Initial Purchase Price”). Additionally, if the underwriters in
the IPO (“Underwriters”) exercise their over-allotment option in full or part,
the undersigned further commits to purchase up to an additional 409,922 Warrants
(“Additional Warrants” and together with the Initial Warrants, the “Private
Warrants”) at $1.00 per Additional Warrant, for an aggregate purchase price of
up to $409,922 (the “Over-Allotment Purchase Price” and together with the
Initial Purchase Price, the “Purchase Price”). At least 24 hours prior to the
effective date (“Effective Date”) of the Corporation’s registration statement
filed in connection with the IPO (“Registration Statement”), the undersigned
will cause the Purchase Price to be delivered to the trust fund (“Trust Fund”)
established by the Corporation for the benefit of the Corporation’s public
stockholders as described in the Registration Statement. The undersigned agrees
that if the size of the IPO is increased or decreased for any reason, the amount
of the undersigned’s investment will be either increased or decreased, as
applicable, so that the undersigned’s percentage of the aggregate investment in
Private Warrants made by the undersigned and other investors of the Company
remains the same. If the size of the offering is increased, the undersigned
agrees that it will deliver the purchase price for such additional Private
Warrants to the Trust Fund as set forth above or as promptly as is reasonably
practicable following the increase if it is on the Effective Date. If the size
of the offering is decreased, the unused portion of the Purchase Price shall be
returned to the undersigned.

 

The consummation of the purchase and issuance of the Initial Warrants and
Additional Warrants (if any) shall occur simultaneously with the consummation of
the IPO and over-allotment option, respectively. At least 24 hours prior to the
Effective Date, the undersigned shall deposit the Initial Purchase Price,
without interest or deduction, into the Trust Fund. Simultaneously with the
consummation of all or any part of the over-allotment option, the undersigned
shall deposit the pro-rata portion of the Over-Allotment Purchase Price, based
upon the amount of the over-allotment option that has been exercised, without
interest or deduction, into the Trust Fund. If the Corporation does not complete
the IPO within thirty (30) days from the Effective Date, the Purchase Price
(without interest or deduction) will be returned to the undersigned.

 

The Private Warrants will be identical the Warrants to be sold by the
Corporation in the IPO, except that:

 

●the Private Warrants (i) will not be redeemable by the Corporation and (ii) may
be exercised for cash or on a cashless basis, as described in the Registration
Statement, in each case so long as they are held by the undersigned or any of
its permitted transferees;

 

●the Private Warrants and underlying securities will not be transferable by the
undersigned until the consummation of a Business Combination (subject to certain
exceptions as described in the Registration Statement and set forth in the
warrant agreement governing the Private Warrants);

 

●the Private Warrants and underlying securities will be subject to customary
registration rights, pursuant to a registration rights agreement on terms agreed
upon by the Corporation and the Underwriters to be filed as an exhibit to the
Registration Statement;

 



 

 

 

●the undersigned will not participate in any liquidation distribution with
respect to the Private Warrants or the underlying securities (but will
participate in liquidation distributions with respect to any Units or shares of
Common Stock purchased by the undersigned in the IPO or in the open market after
the IPO) if the Corporation fails to consummate a Business Combination; and

 

●the Private Warrants and the underlying securities will include any additional
terms or restrictions as is customary in other similarly structured blank check
company offerings or as may be reasonably required by the Underwriters in order
to consummate the IPO, which terms or restrictions will be described in the
Registration Statement.

 

The undersigned acknowledges and agrees that it will execute agreements in form
and substance typical for transactions of this nature necessary to effectuate
the foregoing agreements and obligations prior to the consummation of the IPO as
are reasonably acceptable to the undersigned, including but not limited to (i)
an insider letter, (ii) an escrow agreement and (iii) a registration rights
agreement.

 

The undersigned hereby represents and warrants that, as applicable:

 

(a)it has been advised that the Private Warrants and the underlying securities
have not been registered under the Securities Act;

 

(b)it is acquiring the Private Warrants and the underlying securities for its
account for investment purposes only;

 

(c)it has no present intention of selling or otherwise disposing of the Private
Warrants or the underlying securities in violation of the securities;

 

(d)it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

(e)it has had both the opportunity to ask questions and receive answers from the
officers and directors of the Corporation and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

(f)it is familiar with the proposed business, management, financial condition
and affairs of the Corporation;

 

(g)it has full power, authority and legal capacity to execute and deliver this
letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

(h)this letter constitutes a legal, valid and binding obligation, and is
enforceable against it. 

 

[Signature Page Follows]

 

2

 

 

  Very truly yours,         BWA Holdings LLC       By: /s/ Rosemary L. Ripley  
  Name: Rosemary L. Ripley     Title: Managing Member       By: /s/ Peter S.H.
Grubstein     Name: Peter S.H. Grubstein     Title: Managing Member

 

Accepted and Agreed:       BETTER WORLD ACQUISITION CORP.       By: /s/ Rosemary
L. Ripley         Name: Rosemary L. Ripley     Title: Chief Executive Officer  
     

 

[Signature Page to Warrants Purchase Agreement]

 

 

3

 

